                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF TENNESSEE
                                AT NASHVILLE

LESLIE SCOTT, TAL BECKER, individually            ]
and on behalf of others similarly situated        ]
                                                  ]
       PLAINTIFFS ,                               ]
                                                  ]
V.                                                ]      CASE NO: 3:21-00401
                                                  ]
RVSHARE, LLC                                      ]
                                                  ]
       DEFENDANT.

  UNOPPOSED MOTION TO EXTEND TIME TO RESPOND TO MOTION TO STAY
         PROCEEDINGS AND COMPEL INDIVIDUAL ARBITRATION

       The Plaintiffs, Leslie Scott and Tal Becker, by and through counsel, respectfully moves

this Court for a brief extension of time to respond to Defendant’s Motion to Stay Proceedings

and Compel Individual Arbitration. Plaintiffs response is currently due on July 26, 2021.

Plaintiffs are requesting an extension of time to August 16, 2021. Undersigned counsel has

conferred with Defendant’s counsel, who has no opposition to an extension to August 16, 2021.

Plaintiff respectfully requests that the Court grant this Unopposed Motion to respond to the

pending Motion.


                                                  Respectfully submitted

                                                  s/James C. Bradshaw III
                                                  James C. Bradshaw III, BPR #13170
                                                  WYATT, TARRANT & COMBS, LLP
                                                  333 Commerce Street, Suite 1050
                                                  Nashville, TN 37203-1423
                                                  Telephone: (615)244-0020
                                                  jbradshaw@wyattfirm.com




     Case 3:21-cv-00401 Document 27 Filed 07/21/21 Page 1 of 2 PageID #: 238
                                  CERTIFICATE OF SERVICE

       I hereby certify that on the 21st day of July 2021, a copy of the forgoing was filed in the
above-captioned action. Notice of this filing will be sent by operation of the Court’s electronic
filing system to all parties indicated on the electronic filing receipt, including:



                                               /s/ James C. Bradshaw III
                                               James C. Bradshaw, III




                                     2
    Case 3:21-cv-00401 Document 27 Filed 07/21/21 Page 2 of 2 PageID #: 239
